NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 12-1888
                                    _____________

                                  NORA ROBINSON

                                           v.

                    THE TRAVELERS INDEMNITY COMPANY,
                                               Appellant
                               _____________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-11-cv-05267)
                     District Judge: Honorable Edmund V. Ludwig
                                     _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 8, 2013

            Before: RENDELL, AMBRO and VANASKIE, Circuit Judges

                            (Opinion Filed: March 21, 2013)
                                   _____________

                              OPINION OF THE COURT
                                  _____________

RENDELL, Circuit Judge.

      This appeal arises from The Travelers Indemnity Company’s denial of Nora

Robinson’s claim to recover underinsured motorist benefits under her employer’s

insurance policy. Although the parties agree that Robinson’s employer intended to reject

“underinsured motorist” (or “UIM”) coverage, the District Court granted summary
judgment to Robinson, concluding that she was entitled to the benefits sought because

Travelers had not specifically complied with the requirements of Pennsylvania law

governing UIM coverage rejection. On appeal, Travelers argues that: (1) the UIM

rejection form in this case “specifically complied” with the requirements of 75 PA. CONS.

STAT. § 1731(c); (2) the UIM rejection text in § 1731(c) is not applicable to policies

issued to commercial entities; and (3) that if this Court declines to enforce the UIM

rejection executed by the insured in this case, it should certify the two issues above to the

Pennsylvania Supreme Court.

       For the reasons discussed below, we will vacate the District Court’s order granting

Robinson’s motion for summary judgment and denying Travelers’ motion for summary

judgment, and remand with instructions to enter judgment on Travelers’ behalf.1

                                       I. Background

       We write for the benefit of the parties and therefore recount only those facts

necessary for our disposition of this appeal.

       Robinson was injured when she was involved in an automobile accident with an

underinsured motorist. At the time of the accident, Robinson was driving a vehicle

owned by her employer, Tri-County Transit Service, Inc. The vehicle was insured under




1
 The District Court had diversity jurisdiction over this matter pursuant to 28 U.S.C.
§ 1332(a). This Court has jurisdiction of the appeal pursuant to 28 U.S.C. § 1291.

                                                2
a commercial insurance policy issued by Travelers to Tri-County, under which Tri-

County intended and elected to reject UIM coverage.2

       Pennsylvania law requires insurers to provide UIM coverage on all automobile

policies unless the named insured – Tri-County, in this case – rejects those benefits by

signing a rejection form prepared by the insurer. Id. § 1731(a). Section 1731(c) of the

Pennsylvania Motor Vehicle Financial Responsibility Law (“MVFRL”) provides that the

rejection contain the following language:

                    Rejection of Underinsured Motorist Protection

       By signing this waiver I am rejecting underinsured motorist coverage under
       this policy, for myself and all relatives residing in my household.
       Underinsured coverage protects me and relatives living in my household for
       losses and damages suffered if injury is caused by the negligence of a
       driver who does not have enough insurance to pay for all losses and
       damages. I knowingly and voluntarily reject this coverage.

Id. § 1731(c). Insurers are further required to print the rejection forms on “separate

sheets in prominent type and location.” Id. § 1731(c.1). The forms must be signed by the

first named insured and dated in order to be valid, and any rejection form that “does not

specifically comply with this section is void.” Id.

       The rejection form prepared by Travelers and executed by Tri-County contained

the statutorily required text, but added the single word “motorists” to the second sentence

as follows:




2
 UIM coverage affords benefits when another driver is at fault for injury but lacks
sufficient insurance to cover all losses caused by the accident. 75 PA. CONS. STAT. §
1731(c).
                                             3
                            Underinsured Motorists Coverage

                      Rejection of Underinsured Motorists Protection

       By signing this waiver, I am rejecting Underinsured Motorists Coverage
       under this policy, for myself and all relatives residing in my household.
       Underinsured Motorists Coverage protects me and relatives living in my
       household for losses and damages suffered if injury is caused by the
       negligence of a driver who does not have enough insurance to pay for all
       losses and damages. I knowingly and voluntarily reject this coverage.

(App. at A-65 (emphasis added).)

       After the accident, Robinson pursued UIM benefits under the Tri-County policy

because the driver responsible for her injuries lacked sufficient coverage to cover all her

injuries. Travelers denied her request for benefits on May 6, 2012, citing the signed UIM

waiver. Robinson then brought this action in the Eastern District of Pennsylvania

pursuant to Pennsylvania’s Declaratory Judgment Act, 42 PA. CONS. STAT. § 7531,

seeking a determination of her rights to UIM benefits. Robinson argued that she is

entitled to UIM benefits under the Tri-County policy because §1731(c.1) of the MVFRL

provides that “[a]ny rejection form that does not specifically comply with this section is

void.” 75 PA. CONS. STAT. § 1731(c.1). According to Robinson, the addition of the word

“motorists” in the rejection form renders the form noncompliant with the statutory text,

and therefore void.

       The parties do not dispute the facts, and both parties submitted cross-motions for

summary judgment. The District Court entered judgment in Robinson’s favor on

February 29, 2012. Travelers’ timely appeal of the District Court’s order is presently

before the Court.


                                             4
                                 II. Standard of Review

       “Review of a district court’s decision to grant a motion for summary judgment is

plenary.” Horn v. Thoratec Corp., 376 F.3d 163, 165 (3d Cir. 2004) (citations omitted).

Summary judgment is appropriate when there is no genuine dispute as to any material

fact and the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P.

56(a); Horn, 376 F.3d at 166 (citations omitted).

                                     III. Discussion

       It is undisputed that Tri-County intended to reject UIM benefits to lower its

insurance premium, and that Tri-County paid a lesser premium as a result of that

rejection. Nevertheless, relying on the Superior Court of Pennsylvania’s decision in

Jones v. Unitrin Auto and Home Insurance Company, 40 A.3d 125 (Pa. Super. Ct. 2012),

the District Court concluded that the signed rejection form did not meet the specific

compliance requirement of § 1731(c.1) because it added the word “motorists” to the

second sentence.

       The MVFRL provides that any “rejection form that does not specifically comply

with [the language set forth in § 1731(c)] is void.” 75 PA. CONS. STAT. § 1731(c.1). The

MVFRL does not define the phrase “specifically comply,” and courts have not been

uniform in their treatment of UIM rejection forms that add language. Compare Unitrin

Auto & Home Ins. Co. v. Heister, No. 4:04-CV-2100, 2005 WL 2314372, at *3-5 (M.D.

Pa. Sept. 22, 2005) (using a “common-sense approach” and finding that a UIM rejection

form that added a sentence to the end of the statutory text nonetheless complied with §

1731 because it used the exact language required by § 1731 and “§ 1731(c.1) nowhere

                                             5
indicates that additional clarifying language vitiates an otherwise valid UIM rejection

waiver form”) with Jones, 40 A.3d at 131 (examining the same additional sentence at

issue in Heister and holding “that additions to the prescribed language, and deviation

from the proximal relationship of the components, of the UIM rejection form required by

. . . § 1731 fail to specifically comply with the statute and is consequently void”). 3

       In this case, the “additional language” was one word – a word that did not

introduce ambiguity into the rejection form, and in fact made the phrase consistent with

the rest of the MVFRL. Cf., Vaxmonsky, 916 A.2d at 1109 (finding that omission of the

word “all” “made the form more ambiguous, however slightly, by restricting the scope of

coverage from “all underinsured losses and damages” to simply “underinsured losses and

damages” when “the MVFRL specifically expand[ed] the scope of UIM coverage to all

losses and damages”). Although it is undoubtedly a “better practice . . . for insurance

companies . . . not to supplement the required language of § 1731,” Heister, 2005 WL

2314372, at *4, in this case the UIM rejection form at issue included the entirety of the

statutory text. Furthermore, the addition of the word “motorist” did not introduce

ambiguity into the form, did not change the meaning or scope of the coverage, and –

indisputably – did not contravene any party’s understanding of the intended coverage.


3
  The Pennsylvania Superior Court addressed omissions in UIM rejection forms in
American International Insurance Company. v. Vaxmonsky, 916 A.2d 1106 (Pa. Super.
Ct. 2006). In that case, the Superior Court concluded that the UIM rejection form that
omitted the word “all” from the phrase “all losses and damages” did not specifically
comply with the MVFRL, and was therefore null and void. Id. at 1109. That court
specifically stated that “we offer no opinion as to whether the addition of clarifying
language to a 1731 (b) or (c) form would be considered in specific compliance with
Section 1731(c.1).” Id. at 1109 n.5.
                                              6
Accordingly, we will reverse the District Court’s grant of Robinson’s motion for

summary judgment.

         We do not believe that the Pennsylvania Superior Court’s decision in Jones – upon

which the District Court relied – commands another result. In Jones, the Superior Court

examined a UIM rejection form that included an additional sentence, which referred to an

entirely different statutory provision. See Jones, 40 A.3d at 128 (adding a sentence to the

UIM rejection form that referred to the separate rejection form for “stacking” of coverage

pursuant to 75 PA. CONS. STAT. § 1738).4 The Jones court found that the UIM rejection

form did not specifically comply with § 1731 because the additional text did not pertain

to the rejection of UIM coverage, and appeared between the text and signature line

prescribed in § 1731(c). Subject matter and placement of the additional language were

essential in the Jones court’s analysis:

         [It is undisputed that] all of the prescribed language in section 1731(c) was
         contained in [the] rejection form. However, section 1731(c) also prescribes
         the proximal relationship between the required language and the required
         signature and date lines following the language. Instantly, [the] UIM
         rejection form interposes a sentence, not directly related to rejection of
         UIM coverage, between the required language and the signature line.

4
    The Jones form deviated from the statutory text as follows:

         By signing this waiver, I am rejecting underinsured motorist coverage
         under this policy, for myself and all relatives residing in my household.
         Underinsured coverage protects me and relatives living in my household for
         losses and damages suffered if injury is caused by the negligence of a
         driver who does not have enough insurance to pay for all losses and
         damages. I knowingly and voluntarily reject this coverage. By rejecting
         this coverage, I am also signing the waiver on P. 13 rejecting stacked limits
         of underinsured motorist coverage.

40 A.3d at 128.
                                               7
       Accordingly, it does not “specifically comply” with section 1731(c) as
       required by section 1731(c.1).

40 A.3d at 129-30. Neither concern is at issue in this case – the additional word

“motorist” does not come between the language specified in § 1731(c) and the signature

and date line. Moreover, the word “motorist” is directly related to the rejection of UIM

coverage – indeed, the word “motorist” could be considered clarifying, as it makes the

phrase consistent throughout the section. Thus, even under Jones, we believe that

Robinson has no right to the UIM coverage that Tri-County knowingly and intentionally

rejected.

       Because we conclude that the UIM rejection form at issue in this case complies

with § 1731, we will not address the other issues raised by Travelers on appeal.

                                      IV. Conclusion

       In this case, the rejection form contained all the statutorily mandated text and

refers to UIM benefits using the same label consistently used by the Pennsylvania

General Assembly throughout the MVFRL. To find the rejection form void because of

the addition of one word – a word that appears elsewhere in the statutory text many times

– would be to elevate form over substance in a hyperliteral interpretation of the MVFRL

that defies common sense. We decline to endorse such an interpretation. Accordingly,

we will vacate the District Court’s order granting Robinson summary judgment and will

remand this case to the District Court with instructions to enter judgment in favor of

Travelers.




                                             8